           Case 2:18-cv-02306-GMN-DJA Document 27 Filed 04/06/21 Page 1 of 2



 1   Michael J. McCue
     Nevada Bar No. 6055
 2   Meng Zhong
     Nevada Bar No. 12145
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Parkway, Suite 600
 4   Las Vegas, Nevada 89169
     Tele: (702) 949-8200
 5   E-mail: mmccue@lrrc.com
     E-mail: mzhong@lrrc.com
 6
     Attorneys for Plaintiff
 7   Las Vegas Sands Corp.
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10    LAS VEGAS SANDS CORP.,                            Case No. 2:18-cv-02306-GMN-DJA
11             Plaintiff,
                                                        REQUEST FOR RELEASE
12    v.                                                OF CASH BOND
13    FAN YU MING, et al.,
14             Defendants.
15

16            Plaintiff LAS VEGAS SANDS CORP. hereby requests that the One Hundred ($100.00)

17   cash bond deposited with the Clark of Court as bond in support of Temporary Restraining Order

18   (ECF No. 9) be discharged, exonerated and immediately released to Lewis Roca Rothgerber

19   Christie LLP, plus interest as this action was dismissed on December 1, 2020 (ECF No. 23).

20            Dated: December 8, 2020

21                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP

22                                               /s/ Meng Zhong
                                                 Michael J. McCue
23                                               Meng Zhong
                                                 3993 Howard Hughes Parkway, Suite 600
24                                               Las Vegas, Nevada 89169
                                                 Tele: (702) 949-8200
25                                               E-mail: mmccue@lrrc.com
                                                 E-mail: mzhong@lrrc.com
26
                                                 Attorneys for Plaintiff
27                                               Las Vegas Sands Corp.
28

                                                    1
     112995831.1
           Case 2:18-cv-02306-GMN-DJA Document 27 Filed 04/06/21 Page 2 of 2



 1                                                 ORDER
 2            IT IS HEREBY ORDERED that the $100.00 cash bond, plus interest, filed by plaintiff in
 3   this matter shall be exonerated and returned to the legal owner, Lewis Roca Rothgerber Christie
 4   LLP, counsel for plaintiff.
 5

 6                                 IT IS SO ORDERED.

 7                                 Dated this ____
                                               6 day of April, 2021.

 8

 9
                                   ___________________________
10                                 Gloria M. Navarro, District Judge
                                   UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
     112995831.1
